TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00724-CR


                                  Lee Ray Medina, Appellant

                                                 v.

                                  The State of Texas, Appellee


         FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
  NO. D-15-0411-SB, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due March 22, 2018. On counsel’s

motion, the time for filing was extended to June 5, 2018. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than July 20, 2018.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on June 15, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish